Case 1:18-cv-01622-KMT Document 259 Filed 07/29/20 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-01622-KMT

NASER ABDO,

        Plaintiff,

v.

UNITED STATES,

        Defendants.


                       JOINT MOTION FOR ADMINISTRATIVE CLOSURE


        Pursuant to Rules 7.1 and 41.2 of the Local Rules of Practice of the United States District

Court for the District of Colorado – Civil, the parties jointly move for an Order administratively

closing this case, and in support thereof state as follows:

        The parties have now reached an agreement in principle to settle the case. A proposed

Settlement Agreement has been prepared and reviewed by the parties. Several logistical issues

remain to be addressed. The parties believe those issues can be addressed within 90 days of the

date of this filing.

        The parties agree that, under the circumstances, it is appropriate for them to focus their

attention on these final, critical steps of the settlement process. Accordingly, the parties

respectfully request that the Court administratively close this case to allow settlement to be

completed. The parties submit that it is in the interests of justice and judicial economy to

administratively close the case at this time.
Case 1:18-cv-01622-KMT Document 259 Filed 07/29/20 USDC Colorado Page 2 of 3




          Within 90 days, the parties anticipate filing a stipulation of dismissal pursuant to Federal

Rule of Civil Procedure 41(a)(1)(A)(ii). If the case is not settled, which the parties do not

anticipate, they will immediately and jointly move to reopen the case for good cause. See

D.C.COLO.LCivR 41.2 (the court “may order the clerk to close a civil action administratively

subject to reopening for good cause”). The United States will provide status reports of the

progress toward completion of settlement at the Court’s direction.

          WHEREFORE, for the foregoing reasons, the parties respectfully request that the Court

enter an Order administratively closing the case.

          Respectfully submitted on July 29, 2020.



    PLAINTIFF NASER JASON ABDO                          JASON R. DUNN
                                                        UNITED STATES ATTORNEY


    /s/ Naser Jason Abdo                                /s/ Susan Prose
    Naser Jason Abdo 1                                  Susan Prose
    Reg. No. 80882-280                                  Assistant United States Attorney
    ADX – Florence                                      1801 California St., Suite 1600
    P.O. Box 8500                                       Denver, Colorado 80202
    Florence, CO 81226                                  Tel: (303) 454-0100
                                                        Fax: (303) 454-0411
                                                        Email: susan.prose@usdoj.gov

                                                        Attorney for Defendants




1
    Mr. Abdo has authorized undersigned counsel to add his electronic signature to this document.
                                                    2
Case 1:18-cv-01622-KMT Document 259 Filed 07/29/20 USDC Colorado Page 3 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                          CERTIFICATE OF SERVICE (CM/ECF)

       I hereby certify that on July 29, 2020, I directed that personnel in the United States
Attorney’s Office serve the foregoing document on the following non-CM/ECF participant in the
manner indicated:

Naser Abdo (U.S. mail)
Reg. No. 80882-280
ADX – Florence
P.O. Box 8500
Florence, CO 81226

       I further certify that on July 29, 2020, I sent the foregoing document to the following
representative of the United States by email:

       Ian Guy, Esq. (BOP attorney)




                                             s/ Susan Prose
                                             Susan Prose
                                             United States Attorney’s Office




                                                3
